i          i        i                                                                i      i      i




                                 MEMORANDUM OPINION


                                         No. 04-09-00037-CR

                                       Melvin RICHARDSON,
                                              Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                     From the 144th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2005-CR-4368
                         Honorable Catherine Torres-Stahl, Judge Presiding

Opinion by:       Rebecca Simmons, Justice

Sitting:          Sandee Bryan Marion, Justice
                  Rebecca Simmons, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: October 14, 2009

AFFIRMED


           After entering a plea of nolo contendere on April 4, 2007, the trial court found Appellant

Melvin Richardson guilty of the offense of abandonment of a child with intent to return. The trial

court subsequently sentenced Richardson to two years confinement in a State Jail Facility, suspended

and probated for a term of two years. On January 8, 2009, after entering a plea of true to five counts
                                                                                         04-09-00037-CR

on the State’s motion to revoke probation, the trial court revoked Richardson’s probation and

sentenced Richardson to two years in the State Jail Facility. Richardson appeals the trial court’s

sentence on his revocation.

        Richardson’s court-appointed attorney filed a brief containing a professional evaluation of

the record in accordance with Anders v. California, 386 U.S. 738 (1967). Counsel concludes the

appeal has no merit. Counsel provided Richardson with a copy of the brief and informed him of his

right to review the record and file his own brief. See Nichols v. State, 954 S.W.2d 83, 85-86 (Tex.

App.—San Antonio 1997, no pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—San

Antonio 1996, no pet.). Richardson filed a pro se brief on June 3, 2009 asserting counsel was

ineffective in advising him to enter a plea of no contest, and the trial court erred in failing to listen

to Richardson’s arguments and failing to admonish Richardson that his probation could be revoked

based on his plea of true.

        After reviewing the record and counsel’s brief, we agree that the appeal is frivolous and

without merit. See Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005) (noting court

of appeals should not address merits of issues raised in Anders brief or pro se response but should

only determine if the appeal is frivolous); see also Thompson v. State, 9 S.W.3d 808, 813-14 (Tex.

Crim. App. 1999) (noting record on direct appeal generally is not sufficiently developed to defeat

presumption that counsel rendered effective assistance but also noting claim can be raised by a post-

conviction application for writ of habeas corpus). The judgment of the trial court is, therefore,

affirmed.

        Furthermore, we grant appellate counsel’s motion to withdraw. Nichols, 954 S.W.2d at 86;

Bruns, 924 S.W.2d at 177 n.1. No substitute counsel will be appointed. Should Richardson wish



                                                   -2-
                                                                                        04-09-00037-CR

to seek further review of this case by the Texas Court of Criminal Appeals, he must either retain an

attorney to file a petition for discretionary review or file a pro se petition for discretionary review.

Any petition for discretionary review must be filed with this court within thirty days from the date

of either this opinion or the last timely motion for rehearing that was overruled by this court, and

should comply with the requirements of Rule 68.4 of the Texas Rules of Appellate Procedure. See

TEX . R. APP . P. 68.2, 68.4. Thereafter, the petition for discretionary review will be forwarded by

this court to the Texas Court of Criminal Appeals. See TEX . R. APP . P. 68.3; 68.7.




                                                        Rebecca Simmons, Justice

Do Not Publish




                                                  -3-